Title: From Thomas Jefferson to George Jefferson, 20 March 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Mar. 20. 1800.

According to former assurances I now inclose you four hundred and seventy dollars in Pennsylvania bank bills, which with the two sums of 1000. and 400. before sent, make up the sum of 1870. D. being as near as we could come to the 1868.79 advanced by your friendship for mr Randolph, and which this is to replace. your favor of the 11th. was recieved yesterday. I am properly sensible of the readiness expressed to wait my convenience; and it has made it the more my duty to prevent inconvenience to you. I shall be perfectly willing to settle for the lost hhd of tobo. with the inspectors on  the terms you mention. I know it is difficult for them not to commit mistakes, & am willing to participate in the loss by taking the price there instead of what I got here for the rest of the same tobo. which was 7. Doll.—with respect to the money from Carolina, I must leave it to yourself altogether as I neither know at what post it is, nor in whose hands. if you have any correspondent at the place, I presume he would call for it and forward it to you. has the person in whose hands it is never acknoleged it? I am with great esteem Dr. Sir
Your’s affectionately

Th: Jefferson


P.S. be so good as to drop a line [on] the reciept of these sums, as I shall be anxious to hear they have got safe to hand.

